DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12, 14, 15 and 17-20 are pending in the instant application. Claims 1-12, 14, 15 and 17-20 are allowed. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on June 3, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 101, 35 U.S.C. 112(b) and U.S.C. 112(a) rejections, the grounds for rejection are moot in view of Applicant’s amendment and the rejections have been withdrawn. With regards to the nonstatutory double patenting rejection as being unpatentable over U.S. Patent No. 10,562,886, the rejection has been overcome by the submission of a terminal disclaimer on June 3, 2021 and has been withdrawn. 
REASONS FOR ALLOWANCE
The compounds having a structure according to formula (I), pharmaceutical formulations thereof and methods of using a compound of the instant claims are novel and nonobvious over the prior art because of the structural limitations of the compounds (e.g. R3 is chloro and R4 is chloro). The compounds of the prior art do not fit within the scope of the compounds of the instant claims nor are they obvious variants. Therefore, the compounds of the prior art have different properties than those of the instant claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626